Citation Nr: 0704215	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for depression as 
secondary to radical retropubic prostatectomy for prostate 
cancer.

2.  Entitlement to service connection for a major depressive 
disorder as secondary to radical retropubic prostatectomy for 
prostate cancer.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2006.  A transcript of the 
hearing has been associated with the claims file.


FINDINGS OF FACT


1.  Service connection for depression was denied via a rating 
decision of March 2002.  The veteran was informed of the 
decision and of the right to appeal in March 2002.  The 
veteran did not appeal the decision.  

2.  The evidence submitted since the RO's March 2002 decision 
bears directly and substantially on the matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  A major depressive disorder is due to service-connected 
residuals of radical retropubic prostatectomy for prostate 
cancer.



CONCLUSIONS OF LAW

1.  The March 2002 rating decision, which denied service 
connection for depression, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the March 2002 rating 
decision, which denied service connection for depression, is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  A major depressive disorder is proximately due to 
residuals of radical retropubic prostatectomy for prostate 
cancer.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being reopened and 
the claim granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.  



Legal Criteria and Analysis

New and Material

The RO, in a decision dated in March 2002, denied the 
veteran's claim of entitlement to service connection for 
depression on the basis that there was no evidence of record 
of a nexus between the claimed condition and residuals of 
radical retropubic prostatectomy for prostate cancer, there 
was no evidence of the disability during service and 
depression had not been clinically diagnosed.  At the time of 
the denial, the evidence included service medical records and 
outpatient treatment records.  Outpatient treatment records 
noted that the veteran underwent a radical retropubic 
prostatectomy in August 2000.  September 2001 treatment 
records note the veteran was anxious over a letter stating 
his service connection was going to end.  The veteran was 
anxious and upset due to fears of being unable to support 
himself.  December 2001 treatment records noted that one or 
more of the veteran's answers on the simple depression 
screening were positive and he was further evaluated.  The 
examiner found that depression was likely to be false 
positive and that the veteran was not at high risk for 
depression, and no additional intervention was needed at the 
time.  It was noted that there was a reactive episode in 
2000, but the veteran was OK now.  The veteran did not appeal 
the RO's decision, and it became final.

Added to the record since March 2002, are VA medical records 
with diagnosis of major depressive disorder and two letters 
from the veteran's VA treating physician which attribute the 
depression to the veteran's residuals of the radical 
retropubic prostatectomy.

The March 2002 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 2002 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was no 
evidence of a nexus between the claimed condition and the 
service connected residuals of radical retropubic 
prostatectomy for prostate cancer, no evidence of depression 
while in service and no clinical diagnosis of depression.  
Since that determination, the veteran has presented competent 
evidence of a diagnosis of major depressive disorder and 
evidence of a nexus between the claimed condition and the 
service connected residuals of radical retropubic 
prostatectomy for prostate cancer.  This evidence is relevant 
and probative to the issue at hand.  The evidence clearly 
cures one of the evidentiary defects that existed at the time 
of the prior decision.  See 38 C.F.R. § 3.156.  Based upon 
the reasons for the prior denial, the additional evidence is 
new and material and the claim is reopened.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2006).  

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2006).  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board notes that effective October 10, 
2006, 38 C.F.R. § 3.310 was amended to conform with the 
Court's decision in Allen, by providing that "any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable and the regulatory 
change does not impact the outcome of the appeal. 

The appellant is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App at 470.  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After carefully reviewing the evidence of record, the Board 
finds that the evidence is in favor of a grant of service 
connection for a major depressive disorder as secondary to 
residuals of radical retropubic prostatectomy for prostate 
cancer.  

The evidence of record shows that the veteran is service-
connected for radical retropubic prostatectomy for prostate 
cancer.  The evidence further shows that the veteran 
currently suffers from a major depressive disorder.  VA 
outpatient treatment records of December 2002 note the 
veteran as diagnosed with mild to moderate depression related 
to effects of prostate surgery.  VA examination of July 2003 
notes the veteran as depressed and irritable with a clear 
trigger of prostate cancer and surgery resulting in inability 
to obtain erection.  September 2003 treatment records note a 
diagnosis of major depressive disorder.  Psychiatric 
evaluation of July 2004 notes a diagnosis of major depressive 
disorder, recurrent, moderate in Axis I.  Treatment record of 
March 2005 notes a diagnosis of major depressive disorder, 
partially responsive to treatment, but still in need of 
therapy.  Treatment record of June 2005 notes a diagnosis of 
major depression rate current, which is related in many ways 
to the veteran's relationship and sexual problems, each 
making the other worse.  Additional treatment records dated 
through March 2006 note treatment for major depressive 
disorder.  Therefore, the Board finds that there is a current 
diagnosis of a major depressive disorder.  The issue before 
the Board then is whether a major depressive disorder is 
proximately due to or the result of the service connected 
residuals of radical retropubic prostatectomy for prostate 
cancer.  

In this case the record establishes opinions of a nexus 
between the veteran's major depressive disorder and his 
service connected residuals for radical retropubic 
prostatectomy for prostate cancer.  Of record are two VA 
physician's opinions which relate the veteran's disability to 
the veteran's prostate surgery.  In an April 2004 letter, Dr. 
M. stated that "[i]t is my opinion that this depression 
dates from "prosthetics" surgery.  The fact that [he] 
developed erectile problems and had pain issues certainly 
triggered the development of this depression."  In a 
November 2004 letter Dr. M. stated that "[t]he initial cause 
of problems was the development of the urinary tract 
malignancy.  Because of this, there have been pain problems 
and significant secondary depression."  In addition, VA 
treatment records dated between April 2000 and March 2006 
consistently relate the veteran's current major depressive 
disorder to the residuals of the radical retropubic 
prostatectomy, specifically, the erectile dysfunction which 
resulted from the surgery.  These opinions constitute 
positive evidence.

The Board notes that in an April 2000 VA outpatient treatment 
record the veteran was noted to be depressed about not having 
a job.  Furthermore, July 2003 treatment records note that 
the veteran acknowledged that his depression began prior to 
the diagnosis of prostate cancer.  However, while in April 
2000 the veteran was noted to state that he was depressed due 
to his losing his job.  In December 2001 it was noted that 
the veteran had a "reactive episode in 2000 but [was] OK 
now."  Therefore, the Board finds that any depression 
existing in April 2000 due to the veteran's job situation was 
transitory in nature.  With regards to the veteran's noted 
admission that his depression started prior to his diagnosis 
of cancer, the Board notes that the veteran is competent is 
not competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses; however, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation.  See Layno, supra; Espriritu, supra.  The 
competent evidence of record establishes that the veteran's 
currently diagnosed major depressive disorder is due to the 
residuals of the radical retropubic prostatectomy for 
prostate cancer.  The opinions of the VA examiners stand 
uncontradicted.  

In this case, the only probative evidence establishes that a 
major depressive disorder is due to the service connected 
residuals of radical retropubic prostatectomy for prostate 
cancer.  Accordingly, service connection for a major 
depressive disorder secondary to residuals of radical 
retropubic prostatectomy for prostate cancer, is granted.



ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is granted.

Service connection for a major depressive disorder secondary 
to residuals of radical retropubic prostatectomy is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


